DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. The new prior art of Kanas et al. provides for the new claim limitations. Further applicant has argued the new limitations of the bite block having a first direction and the cheek protector having a convex face in a second direction opposite to the first direction is not persuasive as the portions of Ronto which provide for the bite block surfaces and the cheek protector being convex in which does run in opposite directions laterally to the longitudinal axis of the device as cited in the following action. Applicant argued the Ronto discloses a “substantially cylindrical”, however this is not support by a citation to any portion of Ronto that states the cited portions of Ronto that teach the cheek protector and the bite block must be cylindrical themselves nor would a cylinder necessarily not provide for the cited elements depending upon the arrangement in a mouth. Further figures 1 and 5 show the end portion of the tube to have a non-cylindrical shape with provides for the cited elements of the cheek protector and the bite block. The terms “cheek protector shaped” and “bite block shaped” with various “surfaces” being broad and reasonably read upon the cited portions of Ronto. Claims 50 and 51 are mentioned the arguments of 10/07/2020 as being cancelled however they are still in the claims. The 112(d) rejection has been withdrawn after further consideration as the claims are merely broad intended use limitations.

Drawings
The drawings were received on 10/07/2020.  These drawings are acceptable.



Claim Objections
Claim 49 is objected to because of the following informalities:  the new last 3 lines of the claim lack proper grammar “bite block” should be “the bite block” or “said bite block”, “lateral side hole” should be “a lateral side hole”, “at end” should be “at an end”, “and maybe side away”  should be “and maybe a side away”, etc.  
Claim 49 is missing semicolon at the ends of lines 25 and 27. Claim 49 is missing a period at the end of line 28.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-51, 53-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
Claims 50, 51, and 53-63 are further rejected as depending upon claim 49 and thus also include the new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-51, 53-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation of “gum or teeth contacting surfaces on upper and lower sides extending along lateral side hole only at end and maybe side away from mouth” in lines 27-28 which renders the claim indefinite as the language is unclear as to whether the contacting surfaces are intended to use the term “only” to exclusively have the contacting surfaces along the lateral side or to mean the contacting surfaces can be along the lateral side and also “maybe” a side of the device away from the mouth. For purposes of examination prior art providing for either situation will be deemed to provide for the claim limitation.
Claim 49 recites in lines 17-18 “ said bite block comprising upper contacting surfaces for contacting the upper jaw and lower contacting surfaces for contacting the lower jaw” and then further 
Claim 49 recites in line 17-18 “said bite block comprising upper contacting surfaces for contacting the upper jaw and lower contacting surface for contacting the lower jaw” while further reciting in line 26 recites “bite block having gum or teeth contacting surfaces on upper and lower sides” which renders the claim unclear as to whether the “gum or teeth contacting surfaces” from line 26 are a further limitation to the  upper contacting surfaces/lower contacting surfaces of lines 17-18 or separate new surfaces. For purposes of examination any prior art with either situation will be deemed to provide for the claim limitations. 
Claim 49 recites the new limitation of “and the bite block having an aperture at a distal end opposite to the oral evacuation tube, so that material to be removed can pass through the aperture and into the bore when suction is applied” in lines 23-25 while previously presented claim 62 recites “wherein the bite block has an aperture that extends from an end of the bite block along a side of the bite block that is opposite to the side where the cheek protector is located”, which renders it unclear as to whether the “aperture” at the distal end in claims 49 and 62 are the same aperture or two separate apertures. It would appear that claim 62 is a further defining of the aperture from claim 49 as there is no disclosure in the original drawing or specification that the aperture at the end would be two separate apertures, only disclosing other apertures but not disclosing them at the “end”. As such claim 62 will be 
Claims 50, 51, 53-63 are rejected as indefinite as depending from the indefinite claim 49.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-51, 53-55 57-59, 61-63 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kanas et al. (US 2008/0166684 A1).
Regarding claim 49, Kanas discloses a device which removes material from the oral cavity of a patient during a procedure (title and abstract disclosing a dental suction appliance) being able to propping the patient's jaws open in a manner that facilitates said procedure (paragraph [0039] lines 1-7 disclosing element 12/14 as having anatomically sized lengths and widths which would fit between opposing jaws and would  function to prop open jaws by abutting the occlusal surfaces of teeth on opposing sides of element 14), the device being suitable for use at the left side and at the right side of the oral cavity (paragraph [0056] lines 1-6), the device comprising: a bite block shaped to be held 
	said bite block facing in a first direction laterally relative to a longitudinal dimension of the oral evacuation tube (Fig. 2 upper and lower edges of element 14); said bite block comprising upper contacting surfaces for contacting the upper jaw and lower contacting surfaces for contacting the lower jaw, the upper contacting surface facing opposite from the lower contacting surfaces (Fig. 2 opposing sides of element 14, See marked up image below),

    PNG
    media_image1.png
    419
    666
    media_image1.png
    Greyscale

Said cheek protector being convex and facing in a second direction opposite to the first direction and laterally relative to the longitudinal dimension of the oral evacuation tube (fig. 7 element 34 being convex and smooth to contact a cheek laterally to the long axis of the device);
a bore through which said material passes during removal, the bore passing through the bite block and the oral evacuation tube (Fig. 1 element 18 being the internal bore) and the bite block having an aperture at a distal end opposite to the oral evacuation tube, so that material to be removed can pass through the aperture and into the bore when suction is applied via the suction device (Fig. 3 element 28),
the bite block having gum or teeth contacting surfaces on the upper and lower sides extending along a lateral side hole only at end and maybe side away from mouth (Fig. 2 upper and lower edges of element 14 along lateral side hole element 28, see marked image above), on the cheek protector side a cheek contacting surface facing side to contact cheek, not at an end, the surface convex and smooth (fig. 
Regarding claim 50 and 51, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). The device of Kanas being structured to not provide a throat dam or tongue retractor.
Regarding claim 53, Kanas further discloses wherein said aperture is provided at, or proximal to, an end of the bite block (Fig. 3 element 28 is provided proximal to the end element 24).  
Regarding claim 54, Kanas further discloses an aperture through a side wall of the oral evacuation tube that leads towards the bore (Figs. 4/8 element 50 forms a hole aperture that connects to the bore side wall of the oral evacuation tube).  
Regarding claims 55 and 61, Kanas further discloses an embodiment of the device formed wherein the cheek protector does not have an aperture leading to the bore through which material is removed and which would have a single aperture in the bite block (Fig. 8 showing element 50 as a hole in a portion of the bite block that connects to the oral evacuation tube through the cheek protector would not be present when elements 16 and 14 are formed separately by extrusion and then fused together to make the unitary device as described in paragraph [0058] lines 3-10).  
Regarding claim 57, Kanas further discloses the device has upper and lower bite surfaces that generally converge towards the aperture in the bite block through which material passes into the bore (Fig. 3 elements 32 and upper/lower surfaces of 14 having a rounded cross section and curve towards the end element 24 thus a portion of the upper and lower surfaces would converge towards the aperture in the bite block).

Regarding claim 59, Kanas further discloses wherein the aperture through the side wall of the evacuation tube is smaller than an aperture in the bite block (Fig. 8 element 50 is smaller than element 28).  
Regarding claim 62, Kanas further discloses wherein the bite block has an aperture that extends from an end of the bite block along a side of the bite block that is opposite to the side where the cheek protector is located (Fig. 3 having aperture 28 that extends from an end of the bite block along a side of the bite block opposite the cheek protector Fig. 4 element 34).  
Regarding claim 63, Kanas further discloses that the device is generally tubular in shape (Fig. 4 element 16/30 being general a round tube), apart from an enlarged end portion that provides the bite block and cheek protector (Fig. 2 element width of element 14).
Claims 49-51, 53-55, 57-63 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ronto et al. (US 2014/0087328 A1).
Regarding claim 49, Ronto discloses a device for removing material from the oral cavity of a patient during a procedure (title and abstract) whilst propping the patient's jaws open in a manner that facilitates said procedure (abstract disclosing end abutting a portion of the mouth but being functional to prop open jaws by abutting the occlusal surfaces of teeth), the device being suitable for use at the left side and at the right side of the oral cavity so that it is not necessary to provide different left and right versions of the device (Fig. 3 element 10 functional for both sides of the mouth), the device comprising: a bite block shaped to be held between upper and lower jaws of the patient at one side of the oral activity in a manner that provides a dental practitioner with access to teeth and/or gums at the opposite side of the oral cavity, without being substantially impeded by the device (Figs. 5/6 elements 42being a surround block of material generally shaped to be held between teeth); an oral evacuation tube, through which material passes when it is sucked out of the oral cavity and being sufficiently elongate so that a part of can be positioned located outside of the oral cavity in a manner so that it can be operably connected to a suction device when the bite block is in use (Fig. 3 element 12/14); and a cheek protector shaped to protect an inner cheek area at the same side of the oral cavity as the bite block (Fig. 6 element 50 and portion or 14 axially adjacent to 50); wherein the bite block, evacuation tube and cheek protector are integral, non-releasable parts of the device (paragraph [0024] lines 1-3) and wherein, when the bite block is in use, the only extra-oral part of the device is an extra-oral part of the evacuation tube (Fig. 3 element 12),
said bite block facing in a first direction laterally relative to a longitudinal dimension of the oral evacuation tube (Figs. 3/5/6 upper and lower edges of element 54/56 in the z axis); said bite block comprising upper contacting surfaces for contacting the upper jaw and lower contacting surfaces for contacting the lower jaw, the upper contacting surface facing opposite from the lower contacting surfaces (Figs. 3/5/6 opposing sides of element 54/56),
said cheek protector facing in a second direction opposite to the first direction and laterally relative to the longitudinal dimension of the oral evacuation tube (fig. 6 element 50 being convex and smooth in cross-section to contact a cheek laterally to the long axis of the device paragraph [0022] lines 2-3 “rounded smooth”, further element 14 axially adjacent to element 50 being part of a round tube and thus would also be convex and shown as smooth);
a bore through which said material passes during removal, the bore passing through the bite block and the oral evacuation tube (Fig. 2 element 24 being the internal bore) and the bite block having an aperture at a distal end opposite to the oral evacuation tube, so that material to be removed can pass through the aperture and into the bore when suction is applied via the suction device (Fig. 5 element 35),

Regarding claim 50 and 51, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). The device of Ronto being structured to not provide a throat dam or tongue retractor.
Regarding claim 53, Ronto further discloses wherein said aperture is provided at, or proximal to, an end of the bite block (Fig. 5 element 35 is at the distal end of the bit block 42).  
Regarding claim 54, Ronto further discloses an aperture through a side wall of the evacuation tube that leads towards the bore (Fig. 3 elements 38).  
Regarding claim 55, Ronto further discloses wherein the cheek protector does not have an aperture leading to the bore through which material is removed (Fig. 3/6 area of element 14 directly adjacent element 50 and 50 itself lacking any apertures).  
Regarding claim 57, Ronto further discloses the device has upper and lower bite surfaces that generally converge towards the aperture in the bite block through which material passes into the bore 
Regarding claim 58, Ronto further discloses an aperture through the side wall of the evacuation tube (Fig. 6 element 38).  
Regarding claim 59, Ronto further discloses wherein the aperture through the side wall of the evacuation tube is smaller than an aperture in the bite block (Fig. 5 element 38 smaller than element 35).  
Regarding claim 60, Ronto further discloses a plurality of apertures in the side wall of evacuation tube (Fig. 5 elements 38).  
Regarding claim 61, Ronto further discloses a single aperture in the bite block (Fig. 5 element 35, further the claim preamble being comprising and thus open to further structure).  
Regarding claim 62, Ronto further discloses wherein the bite block has an aperture that extends from an end of the bite block along a side of the bite block that is opposite to the side where the cheek protector is located (Fig. 3/5/6 having aperture 35 that extends from an end of the bite block along a side of the bite block opposite the cheek protector Fig. 6 element 50).  
Regarding claim 63, Ronto further discloses that the device is generally tubular in shape (Fig. 3 element 18/12/14 being a round tube), apart from an enlarged end portion that provides the bite block and cheek protector (Fig. 6 element 50 being part of a change in shape no longer enclosing to form a tube).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Ronto et al. (US 2014/0087328 A1).
Regarding claim 56, Ronto discloses the claimed invention except for the length of the bore to be at least 4 cm.  It would have been an obvious matter of design choice to have selected the length of the bore to be at least 4 cm, since such a modification would have involved a mere change in the size of a component and would allow the device of Ronto ensure the portion extending outside of the mouth is able to be held by a user (paragraph [0017] lines 13-14).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kanas et al. (US 2008/0166684 A1).
Regarding claim 56, Kanas discloses the claimed invention except for the length of the bore to be at least 4 cm.  It would have been an obvious matter of design choice to have selected the length of the bore to be at least 4 cm, since such a modification would have involved a mere change in the size of a component and would allow the device of Kanas to achieve its purpose of extending outside of a mouth (paragraph [0041] lines 1-4).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892. Of note would be US 5,466,153 and US 4,975,057 which each discloses a bite block with a convex cheek protector which could be combined with check retractor portion of previous prior art of Rhoades et al.. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        01/28/2021
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772